Case 2:21-cv-00212-RWS Document 31 Filed 07/26/21 Page 1 of 1 PageID #: 246




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

JARROD MCKINNEY,                                     §
                                                     §
                                                     §   CIVIL ACTION NO. 2:21-CV-00212-RWS
                 Plaintiff,                          §
                                                     §
v.                                                   §
                                                     §
THOMAS J. VILSACK, in his official                   §
capacity as Secretary of Agriculture, et al.,        §
                                                     §
                 Defendants.

                                               ORDER
     . Before the Court is the parties’ Joint Motion to Extend Time to File Plaintiff’s Opposition

to Motion for Stay and Defendants’ Answer (Docket No. 30). After considering the motion and

the parties’ arguments, it is GRANTED. It is therefore

        ORDERED that the deadline for Plaintiff to file his opposition to Defendants’ Motion for

Stay is extended up to and including August 6, 2021. It is further

        ORDERED that Defendants’ Answer to the Complaint will be due 14 days after the

Motion for Stay is denied or, if a stay is granted, 14 days after the stay is lifted.


       So ORDERED and SIGNED this 26th day of July, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
